DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.
 
Information Disclosure Statement
The IDS of 09/06/22 has been considered.

Specification and Drawings
The drawings of 11/24/21 are accepted.

Examiner’s Note - Double Patenting
In view of the applicant’s amendments and arguments of 09/06/22, the previous double patent rejection has herein been removed.

Examiner’s Note - 35 USC § 101
	As discussed in the previous action, in view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-23 qualify as eligible subject matter under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al (US PgPub 20020077711) in view of Discenzo (US PgPub 20030061004).
	
With respect to claim 1, Nixon et al discloses:
A monitoring system for data collection in an industrial production line (figure 1 shows a process control plant 10 that will be construed to represent the claimed industrial production line, as it lines up a number of business and computer systems to work together to produce an industrial function. The abstract states, “A process control system uses a data collection and distribution system …” (emphasis mine; This form of examiner emphasis will be used in the rest of the action).)

    PNG
    media_image1.png
    494
    912
    media_image1.png
    Greyscale

a data acquisition circuit structured to interpret a plurality of detection values (Figures 2-3, reference 102 discloses a “DATA COLLECTION & DISTRIBUTION SYSTEM/DATABASE” that reads on the claimed data acquisition circuit. As seen in the figures, reference 102 also receives data from other sources, which themselves could be broadly construed to read on the claimed data acquisition circuit. Please note paragraph 0146, which states, “While the data collection and distribution system 102 and the asset utilization suite 50 and other process elements have been described as preferably being implemented in software, they may be implemented in hardware … Thus, the elements described herein may be implemented in a standard multi-purpose CPU or on specifically designed hardware or firmware such as an application-specific integrated circuit (ASIC) …”), each of the plurality of detection values corresponding to input received from a detection package (see data input to reference 102), the detection package comprising at least one of a plurality of input sensors (paragraph 0057 states, “Likewise equipment monitoring data 202 associated with traditional equipment monitoring activities is collected by, for example, sensors …”), wherein each of the plurality of input sensors being operatively coupled to at least one of a plurality of components or a production process of the industrial production line (figure 3; paragraph 0057 states, “Referring now to FIG. 3, a more detailed data flow diagram 200 illustrating data flow within the process control plant 10 is provided.” Since the sensors are part of the data flow within the process control plant, they are operatively coupled to the production process of the industrial production line. The sensors are operatively coupled to at least one of a plurality of components in the sense that they gather data about the components.)

    PNG
    media_image2.png
    585
    788
    media_image2.png
    Greyscale

a data analysis circuit (Figure 3, reference 50 reads on the claimed data analysis circuit. The disclosure of “circuit” was discussed above with respect to paragraph 0146.; paragraph 0042 states, “The applications within the asset utilization suite 50 use the collected data and other information generated by the process control systems 12 and 14, the maintenance systems 18, 22 and 26 and the business and process modeling systems 35 and 36 as well as information generated by data analysis tools …”) structured to analyze a subset of the plurality of detection values to determine a future status of at least one of the plurality of components or the production process of the industrial production line (Please note the PREDICTION block in asset utilization suite 50; paragraph 0055 states, “Once received and converted, the data is stored in a database in some accessible manner and is made available to applications or users within the asset management suite 50. For example, applications related to process control, alarming, device maintenance, fault diagnostics, predictive maintenance …”; paragraph 0144 states, “More particularly, the routine 270 can receive notifications of current problems or predicted future problems with devices (i.e. at least one of the plurality of components) or other assets based on data provided by or predictions made by the asset utilization suite 50 or any of the data analysis tools …”), the future status of the at least one of the plurality of components or the production process comprising at least one of: a future state of the at least one of the plurality of components, a future condition of the at least one of the plurality of components, or a future stage of the production process (Claim 5 states, “wherein the diagnostic routine includes a predictive routine that predicts a condition in the future (i.e. determine a future condition of the at least one of the plurality of components)  based on two or more of the equipment data …”)

    PNG
    media_image3.png
    599
    867
    media_image3.png
    Greyscale

an analysis response circuit structured to perform an action in response to the determination of the future status (Figure 2, reference 50 shows block entitled “Action Taking”; Paragraph 0043 state, “the applications associated with the asset utilization suite 50 may take actions within the process plant 10 in response to a diagnosed or detected problem …”)
With respect to claim 1, Nixon et al differs from the claimed invention in that it does not explicitly disclose:    
wherein the action comprises:
measuring a torque on at least one component of a machine
rebalancing a plurality of loads on the machine
wherein each load, among the plurality of loads, comprises at least the measured torque on at least one component of the machine
With respect to claim 1, Discenzo discloses:
wherein the action comprises:
measuring a torque on at least one component of a machine (paragraph 0138 states, “This may be measured and computed by a power sensor 954, which provides a signal related thereto to the control system 908. Alternatively or in combination, the motor drive 960 may provide motor torque information to the controller 966 where pump input power is calculated according to the torque and possibly speed information.”)
rebalancing a plurality of loads on the machine (paragraph 0119 states, “the diagnostic/prognostic components 732 can exchange and share data so as to schedule maintenance of a particular machine, or load balance …”; paragraph 0139 states, “the controller 966 may be adapted to control the system 902 to maintain … torque …”)
wherein each load, among the plurality of loads, comprises at least the measured torque on at least one component of the machine (paragraph 0155 states, “The pump efficiency information 1100 of the optimization component 970 may comprise one or more such curves of pump efficiency versus speed, for example, wherein a different curve exists for different flow rates, pressures, viscosity of pumped fluid, motor load, etc … The motor drive efficiency information 1104 of the optimization component 970 may comprises one or more of such curves, for example, wherein a difference curve exists for … torques …”)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Discenzo into the invention of Nixon et al. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing machine performance according to one or more performance criteria, such as efficiency, component life expectancy, safety , emissions, noise, vibration, operational cost, or the like.

With respect to claim 9, Nixon et al discloses:
A monitoring system for data collection in an industrial production line (as discussed in claim 1 above)
a data collector communicatively coupled to a plurality of input channels, the data collector being configured to collect data from the plurality of input channels based on a selected data collection routine, each input channel being connected to a monitoring point from which data is collected, the collected data providing a plurality of detection values including detection values for a component of a plurality of components associated with a production process of the industrial production line (figure 3, reference 102 discloses a DATA COLLECTION & DISTRIBUTION SYSTEM/DATABASE that reads on the claimed data collector. As seen in figure 3, the collector 102 receives data from various functional blocks (such as 206, 220, and 230), which read on the claimed input channels, and as further seen from figure 3, each of the functional blocks is connected to data collection and reconciliation applications 204, which read on the claimed monitoring points from which data is collected. The data collected by collector 102 collectively represents a plurality of detection values including detection values for a component of a plurality of components associated with a production process of the industrial production line.)
a data storage structured to store a plurality of collector routes and collected data that corresponds to the plurality of input channels, the plurality of collector routes each comprising a different data collection routine (Paragraph 0054 states, “The data collection and distribution system 102 will collect the data from the different data sources in a common format or will convert that data, once received, to a common format for storage …” Paragraph 0146 states, “When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium …” The claimed collector routes, each comprising a different data collection routine, are represented by the arrows shown in figure 3, which was discussed above.)
a data acquisition and analysis circuit structured to interpret the plurality of detection values from the collected data and structured to determine a future status of the component or the production process of the industrial production line, the future status of the component or the production process comprising at least one of: a future state of the component, a future condition of the component, or a future stage of the production process (see discussion of data acquisition and analysis circuits in claim 1 above)
an analysis response circuit structured to perform an action in response to the determination of the future status, wherein the action comprises rebalancing respective operating loads of the plurality of components associated with the production process (paragraph 0034 states, “The maintenance computer 22 may store and execute known monitoring and diagnostic applications 23 provided by, for example, CSi Systems or other any other known applications used to diagnose, monitor, and optimize the operating state of the rotating equipment.” The process of optimization broadly rebalances respective operating loads on a plurality of components associated with the production process.)
With respect to claim 9, Nixon et al differs from the claimed invention in that it does not explicitly disclose: 
wherein each of the operating loads comprises at least one of: a mechanical load or a torque on at least one of the plurality of components
With respect to claim 9, Discenzo discloses:
wherein each of the operating loads comprises at least one of: a mechanical load or a torque on at least one of the plurality of components (paragraph 0155)
With respect to claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Discenzo into the invention of Nixon et al. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing machine performance according to one or more performance criteria, such as efficiency, component life expectancy, safety , emissions, noise, vibration, operational cost, or the like.

With respect to claim 17, Nixon et al discloses:
A computer-implemented method for data collection in an industrial process line (paragraph 0032 discloses computer systems)
collecting data from a plurality of input channels communicatively coupled to a data collector based on a data collection routine, each input channel being connected to a monitoring point from which data is collected, the collected data providing a plurality of detection values including detection values for at least one of a plurality of components or a production process of the industrial production line (figures 1-3; see claim 1 above)
analyzing the plurality of detection values from the collected data to determine a future status of at least one of the plurality of components or the production process of the industrial production line, the future status of the at least one of the plurality of components or the production process comprising at least one of: a future state of the at least one of the plurality of components, a future condition of the at least one of the plurality of components, and a future stage of the production process (figures 1-3; see claim 1 above)
performing an action in response to the determination of the future status
wherein the action comprises rebalancing a plurality of process loads on a machine (paragraph 0034 states, “The maintenance computer 22 may store and execute known monitoring and diagnostic applications 23 provided by, for example, CSi Systems or other any other known applications used to diagnose, monitor, and optimize the operating state of the rotating equipment.” The process of optimization broadly rebalances a plurality of process loads on a machine.)
With respect to claim 17, Nixon et al differs from the claimed invention in that it does not explicitly disclose: 
wherein each load, among the plurality of process loads, comprises at least one of, a mechanical load or a torque on at least one component of the machine
With respect to claim 17, Discenzo discloses:
wherein each load, among the plurality of process loads, comprises at least one of, a mechanical load or a torque on at least one component of the machine (paragraph 0155)
With respect to claim 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Discenzo into the invention of Nixon et al. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing machine performance according to one or more performance criteria, such as efficiency, component life expectancy, safety , emissions, noise, vibration, operational cost, or the like.

With respect to claims 2, 10, and 18, Nixon et al discloses:
wherein the rebalancing the plurality of loads on the machine further comprises rebalancing process loads between at least some of the plurality of components to achieve at least one of: extending a life of one of the plurality of components or facilitating maintenance on one of the plurality of components (Nixon’s routine 270 (as described in paragraphs 0143-0144) serve to facilitate maintenance on at least one of the plurality of components. It therefore anticipates the claim.)

With respect to claims 3 and 11, Nixon et al discloses:
wherein the action further comprises facilitating maintenance on at least one of the plurality of components (Nixon’s routine 270 (as described in paragraphs 0143-0144) serve to facilitate maintenance on at least one of the plurality of components. It therefore anticipates the claim.)

With respect to claims 4 and 12, Nixon et al discloses:
wherein the facilitating maintenance comprises facilitating maintenance to achieve extending a maintenance interval of one of the plurality of components (Paragraph 0144 states, “The routine 270 then automatically contacts a supplier via, for example an internet, telephone or other communication connection and orders the parts, equipment or supplies to be delivered to the plant 10 before the device needs to be replaced. In this manner, the work order generation routine 270 limits the down time or helps to assure that there is little or no down time caused by the need to wait for parts, equipment or supplies to fix the problem when it actually occurs. This fact, then makes the plant 10 more efficient.” By taking care of the device before it needs to be replaced, it extends the remaining service life/maintenance interval of the device.)

With respect to claims 6 and 14, Nixon et al discloses:
wherein the future status is a future state of the at least one component; and the future state of the at least one component is based on a time parameter (paragraph 0145 states, “Referring now to FIG. 16, the GUI can provide other screens to a user to indicate current or future problems, such as predicted problems … In particular, FIG. 16 illustrates a display showing spectral plots of vibration of an element … and conditions or problems detected by the analysis tool based on these plots.” The future problems revealed by the plots of figure 16 indicate a future state of disrepair. Please note that the Y axis of figure 16 is measured in in/sec. This shows that the future state of the at least one component is based on a time parameter.)

With respect to claims 7 and 15, Nixon et al discloses:
wherein the future status is a future state of the at least one component; and the future state of the at least one component is based on a state of the production process (Paragraph 0014 states, “Likewise, the detection of a device problem, such as one which requires shutdown of the process, may cause business software to automatically order replacement parts or alert the business person that chosen strategic actions will not produce the desired results due to the actual state of the plant.” The state of a component in the plant is directly tied to and based on a state of the production process as a whole. For example, if a component is determined to be in a state of future disrepair, that future state will be handled based on preventing a shutdown state of the entire production process.) 

With respect to claims 8 and 16, Nixon et al discloses:
wherein the future status is a future state of the at least one component; and the future state of the at least one component is based on a predetermined predicted value (paragraph 0078 states, “Still further, the integration applications 50 such as the diagnostic application 250 may use any joint models of process equipment and behavior to make diagnostic or predictive decisions, including, for example, formal mathematical models, statistical correlations, Kalman filter based estimators, neural networks, fuzzy logic based models or any combination of these or other models.” Predetermined predicted values are suggested by using a predictive mathematical model, as mathematical models output values. Since Nixon et al discloses performing predictive decisions (such as the future state of disrepair discussed above) using mathematical models, the claim is anticipated. See also disclosure of paragraphs 0143-0145, which were discussed above.)

With respect to claim 13, Nixon et al discloses:
wherein the external reference time includes at least one of: a planned shutdown time for the production process of the industrial production line, a time that is past an expected completion time of the production process of the industrial production line, or a scheduled maintenance time for the one of the plurality of components (Paragraph 0143 discloses automatically generating work orders that request a maintenance person to attend to one or more problems. Paragraph 0145 states, “the results of these tools can be used to cause the work order generation routine 270 to automatically order replacement parts and/or to order or schedule work (such as repair or maintenance) to be performed within the plant 10 …” This suggests aligning a maintenance interval of one of the plurality of components with a scheduled maintenance time for the one of the plurality of components.)

With respect to claim 19, Nixon et al discloses:
wherein the facilitating maintenance comprises facilitating maintenance to achieve extending a maintenance interval of one of the plurality of components (paragraph 0014 states, “the detection of a device problem, such as one which requires shutdown of the process, may cause business software to automatically order replacement parts or alert the business person that chosen strategic actions will not produce the desired results due to the actual state of the plant.” Paragraph 0144 states, “In this manner, the work order generation routine 270 limits the down time or helps to assure that there is little or no down time …”)

With respect to claim 20, Nixon et al discloses:
wherein the future status is a future state of the at least one component; and the future state of the at least one component is based on at least one of a time parameter, a state of the production process, or a predetermined predicted value (paragraph 0144 states, “More particularly, the routine 270 can receive notifications of current problems or predicted future problems with devices or other assets based on data provided by or predictions made by the asset utilization suite 50 or any of the data analysis tools.”)

With respect to claim 21, Nixon et al discloses:
The monitoring system of claim 3 (as applied to claim 3 above)
With respect to claim 21, Nixon et al differs from the claimed invention in that it does not explicitly disclose: 
wherein facilitating maintenance comprises facilitating maintenance to achieve synchronizing a first maintenance interval of a first one of the plurality of components with a second maintenance interval of a second one of the plurality of components
With respect to claim 21, the following limitation is obvious in view of what Nixon et al teaches:
wherein facilitating maintenance comprises facilitating maintenance to achieve synchronizing a first maintenance interval of a first one of the plurality of components with a second maintenance interval of a second one of the plurality of components (paragraph 0038 states, “The suite of applications is provided to fuse or integrate the use of data from previously disparate and separate systems to provide a better measurement, viewing, control and understanding of the entire plant 10 … the computer system 30 is communicatively connected to the traditional process control system 12 and to the maintenance interface 18 associated with that control system, is connected to the process control and/or maintenance interfaces 14A of the distributed process control system 14, is connected to the rotating equipment maintenance computer 22 …”; the limitation is obvious in view of the various maintenance interfaces of various components of the plant being connected together, as this connection allows for the maintenance scheduling capabilities of Nixon et al to align based on user needs, which would include synchronization.)
With respect to claim 21, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nixon et al. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing plant operation.

With respect to claim 22, Nixon et al discloses:
wherein the facilitating maintenance comprises facilitating maintenance to achieve differentiating a first maintenance interval of a first one of the plurality of components from a second maintenance interval of a second one of the plurality of components (paragraph 0002 states, “a coordinated system that uses multiple types of data from different and divergent data sources, such as those associated with equipment monitoring, process control monitoring and performance monitoring …” See also paragraph 0044, which teaches optimization of business data, such as timeframes.)

With respect to claim 23, Nixon et al discloses:
wherein the facilitating maintenance comprises facilitating maintenance to achieve aligning a maintenance interval of one of the plurality of components with an external reference time (paragraph 0144 states, “The routine 270 then automatically contacts a supplier … and orders the parts, equipment or supplies to be delivered to the plant 10 before the device needs to be replaced. In this manner, the work order generation routine 270 limits the down time …”; The external reference time here would be a time before the device needs to be replaced.)

With respect to claim 5, Nixon et al discloses:
wherein the external reference time includes at least one of: a planned shutdown time for the production process of the industrial production line, a time that is past an expected completion time of the production process of the industrial production line, or a schedule maintenance time for the one of the plurality of components (paragraph 0145 states, “Still further, the results of these tools can be used to cause the work order generation routine 270 to automatically order replacement parts and/or to order or schedule work (such as repair or maintenance) to be performed within the plant 10.”)

Conclusion
Sustaeta et al (US PgPub 20090204234) discloses a system and method for dynamic multi-objective optimization of machine selection, integration and utilization.
Wichmann et al (US PgPub 20160147204) discloses methods and systems for enhancing control of power plant generating units.
Hosek et al (US PgPub 20070067678) discloses intelligent condition-monitoring and fault diagnostic system for predictive maintenance.
Hosek et al (US PgPub 20140201571) discloses intelligent condition monitoring and fault diagnostic system for preventative maintenance.
Hill et al (US PgPub 20160378076) discloses a modular control system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        12/12/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        12/15/22